Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


2.         Claim 1, 3-4, 6-7, 10-11 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
             Regarding claim 1, the original disclosure does not disclose, “an induction coil comprising one or more continuous conductive wires, each continuous conductive wire including one or more segments formed in a plurality of overlapping loops having a winding number of two or greater.”  It should be noted that Fig. 9 is the only embodiment of the current invention which illustrated “a plurality of overlapping loops.” In this embodiment shown in Fig. 9 and its description in paragraph [0041] of the specification only a single continuous 328 is shown that runs in overlapping loops. See Fig. 9 of the current invention. Therefore, the original disclosure does not disclose “one or more continuous conductive wires.”  In addition, the specification does not disclose that the plurality of overlapping loops having “a winding number of two or more.”  The loops are made by a single conductive wire; therefore, it is not clear what is the difference between the loops and the winding numbers. The loops are considered to be two or more winding numbers. In fact, each loop is a winding number. Therefore, in this case, it is not clear how a loop is distinguished from a winding number.
In addition, “two or greater” winding number implies more than three winding numbers or loops. However, the original disclosure merely teaches three loops or winding numbers which is shown in Fig. 9.
            Regarding claim 1, the disclosure does not explicitly disclose in the embodiment (Fig. 9 and its description in paragraph [0041]) that has been claimed in claim 1, “a drive circuit coupled to the induction coil and configured to apply a time-varying current to the induction coil.” Fig. 9 and its description does not disclose “a drive circuit” at all. 
             Regarding claim 10, the original disclosure does not explicitly disclose in the embodiment (Fig. 9 and its description in paragraph [0041]) that has been claimed in claim 1, “a battery configured to power the drive circuit.” 
             Regarding claim 11, the original disclosure does not explicitly disclose in the embodiment (Fig. 9 and its description in paragraph [0041]) that has been claimed in claim 1, “the battery and the drive circuit are mounted on the support.” 
             Regarding claim 14, the original disclosure does not explicitly disclose in the embodiment (Fig. 9 and its description in paragraph [0041]) that has been claimed in claim 1, “the induction coils includes a plurality of continuous conductive wires in parallel with one another.” As stated above, there is only a single continuous conductive wire forming a plurality of loops. In addition, it could be argued that the loops are overlapping one another as shown in Fig. 9 of the instant invention. However, it cannot be said that the loops are parallel with one another. Therefore, this limitation also introduces a new matter.
             Regarding claim 15, the original disclosure does not explicitly disclose in the embodiment (Fig. 9 and its description in paragraph [0041]) that has been claimed in claim 1, “a plurality of wire segments connected in series to one another, each wire segment including a respective plurality of overlapping loops positioned in a different respective digit region of the support.” It should be noted that the segments are not shown be connected end to end to form a series connection. As stated above, one continuous conductive wire loops around itself three times in each segment or digit region. In fact, the single continuous wire does not have ends at all. See Fig. 9 of the instant invention.

3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
4.         Claim 1, 3-4, 6-7, 10-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
               Regarding claim 1, “an induction coil comprising one or more continuous conductive wires, each continuous conductive wire including one or more segments formed in a plurality of overlapping loops having a winding number of two or greater” is confusing.  It is not clear what is the difference between the loops and the winding numbers. The loops are considered to be two or more winding numbers. In fact, each loop is a winding number. Therefore, in this case, it is not clear how a loop is distinguished from a winding number. 
           Regarding claim 14, “the induction coils includes a plurality of continuous conductive wires in parallel with one another” is confusing. It is not clear whether “a plurality of continuous conductive wires” is the same as “one or more continuous conductive wires” set forth in claim 1. 
             Regarding claim 15, “a plurality of wire segments connected in series to one another, each wire segment including a respective plurality of overlapping loops positioned in a different respective digit region of the support” is confusing as it is not clear how a single continuous conductive wire which loops around itself with no ends is connected in series. In addition, “it is not clear whether” a respective plurality of overlapping loops” is the same plurality of overlapping loops set forth in claim 1. Furthermore, it is not clear whether” a different respective digit region of the support” is the same as “one or more elongated digit region” set forth in claim 1.
             Regarding claim 16, it is not clear whether” a respective plurality of overlapping loops” is the same plurality of overlapping loops set forth in claims 1.
In addition, it is not clear whether” a different respective digit region of the support” is the same as “one or more elongated digit region” set forth in claim 1.

Claim Rejections - 35 USC § 103
       5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
      obviousness rejections set forth in this Office action:
          A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.       Claims 1-8 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Townsend (5,669.809) in view of Bauer et al. (2008/0106273), hereinafter Bauer, or Chiu (2019/0020380). Regarding claim 1, as best understood, Townsend teaches an element 26 for use in a safety system comprising: (a) a support 27 including a body region 31adapted to overlie at least a portion of a palm or back of a human hand and one or more elongated digit regions projecting from a base adjacent the body region to a tip remote from the body region, each digit region (28, 30) being adapted to overlie a digit of the hand when the body region overlies the palm or back of the hand; (b) an induction coil 38 comprising one or more continuous conductive wires (36, 38), each continuous conductive wire including one or more segments (defined by the portion of the continuous conductive wire 36, 38 in each digit region) in a plurality of overlapping loops 421 (defined by over lapping wires 36, 38 extending as a multi-sectional small loops 42 from the tip to the base of each digit section to form a big loop; see annotated Fig. 1 below) having a winding number of two or greater, each loop of the segment includes a pair of elongated runs 422 (defined by the vertical runs or the multi-sectional loops 41 extending from the tip to the base of each digit region; see annotated Fig. 2 below) extending from the base of one said digit region to the tip of that digit region and a bend 423 (defined by the bend section of the section 42 of the loop close to the tip of each digit region; see annotated Fig. 2 below) adjacent the tip of that digit region. 
             Townsend does not explicitly teach a drive circuit coupled to the induction coil and configured to apply a time-varying current to the induction coil. However, Bauer teaches a sensor 10 including a drive circuit (1020, 1020.2; Fig. 94) coupled to an induction coil L’1, L’2 and configured to apply a time-varying current to the induction coil. See Figs. 92s-95 and paragraph 0332 in Bauer. Chiu also teaches a sensor including a drive circuit (202; Fig. 4) coupled to an induction coil 204 and configured to apply a time-varying current to the induction coil. See Figs. 1-4 in Chiu. It would have been obvious to a person of ordinary skill in the art to provide Townsend’s detection system with the drive circuit, as taught by Bauer or Chiu, in order to enhance the detection of a contact between an object and the induction coil.
              
             Regarding claim 3, Townsend teaches everything noted above including that support 5 is in the form of a glove.  
              Regarding claim 4, Townsend everything noted above including that the plurality of overlapping loops of the at least one segment of the continuous wore extends along a periphery of the body region. See Figs. 2 in Townsend.  
                    Regarding claim 6, Townsend teaches everything noted above including 
       that support is in the form of a glove.  
              Regarding claim 7, Townsend everything noted above including that the plurality of overlapping loops of the at least one segment of the continuous wore extends along a periphery of the body region. See Figs. 2 in Townsend.  
             Regarding claim 10, as best understood, Townsend, as modified by Baur or Chui, teaches everything noted above including a battery (506; Fig. 73 in Baur or 30; Fig. 5 in Chui) configured to power the drive circuit. 
             Regarding claim 14, as best understood, Townsend teaches everything noted above including that the induction coil includes a plurality of continuous conductive wires in parallel with one another, wherein the respective pluralities of overlapping loops of the plurality of continuous conductive wires are positioned in different respective digit regions of the support.  
            Regarding claim 15, as best understood, Townsend teaches everything noted above including that the induction coil comprises one continuous conductive wire including a plurality of wire segments connected in series to one another, each wire segment including a respective plurality of overlapping loops positioned in a different respective digit region of the support.  
            Regarding claim 16, as best understood, Townsend teaches everything noted above including that the support includes five elongated digit regions, and wherein the continuous conductive wire includes five wire segments, each wire segment including a respective plurality of overlapping loops positioned in a different respective digit region of the support.   

7.       Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Townsend in view of Bauer or Chiu and in further view of Elias et al. (2019/0101981), hereinafter Elias. Regarding claim 11, as best understood, Townsend, as modified above, does not explicitly teach that the battery and drive circuit are mounted on the support. However, Elias teaches a support including a battery 234 and a control circuit 223 mounted to a support 230. See Fig, 2 in Elias. It would have been obvious to a person of ordinary skill in the art to mount the drive circuit and battery of Townsend’s apparatus, as modified above, on the support, as taught by Elias, for simplicity of the design and reduce cost. 





    PNG
    media_image1.png
    671
    896
    media_image1.png
    Greyscale


Comment
8.          It should be noted that claims are not rejected over the prior art. However, in view of issues under 35 U.S.C. 112, first and second paragraphs, the allowability of the claimed subject matter cannot be determined at this time.

Response to Arguments
9.          Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Cronn (2008/0223844 A1) teach an element for use in a safety system.

11.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

July 25, 2022